



Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

AMENDMENT NO. 8 TO
MASTER SERVICES AGREEMENT




This Amendment No. 8 (this "Amendment") to the Master Services Agreement dated
August 1, 2009 (the "Agreement") is hereby entered into as of April 10, 2015 and
effective April 2, 2015 by and between Symetra Life Insurance Company, a
Washington corporation (including its successors and permitted assigns,
"Symetra"), and Xerox Business Services, LLC (formerly Affiliated Computer
Services, Inc.), a Delaware corporation (including its successors and permitted
assigns, "Xerox"). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.


WHEREAS, the parties hereto desire to amend the Agreement in the manner set
forth in this Amendment.




NOW THEREFORE, in consideration of the representations, warranties, promises and
covenants contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, agree to the foregoing and as follows:






1.
Amendment to Attachment E, Xerox Key Personnel. Attachment E, Xerox Key
Personnel is hereby replaced in its entirety with the attached Attachment E,
Xerox Key Personnel.



















[Signature Page Follows]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




SYMETRA LIFE INSURANCE COMPANY








/s/ Jay Orum




By: Jay Orum


Title: Vice President


Date: April 13, 2015






XEROX BUSINESS SERVICES, LLC








/s/ Jim Forrest




By: Jim Forrest
Title: Managing Director
Date: April 13, 2015




ATTACHMENT E
XEROX KEY PERSONNEL
Revised Effective April 2, 2015


Each of the following individuals constitutes Xerox Key Personnel under the
terms of the Agreement.


Position
Name
Project Executive
[***]
Project Management
[***]
Service Delivery Manager
[***]
CICS, MQ, Developer Tools
[***]
ACF2
[***]
ACF2
[***]
DB2/DBA (Application)
[***]
Service Desk
[***]
Service Desk
[***]
Service Desk
[***]







